DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 4-9, 12-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest A radio frequency fingerprint identification apparatus for a mobile terminal, wherein, the mobile terminal comprises a touch screen, the touch screen is configured to obtain area information of a finger touching area when receiving a touch operation instruction, and the radio frequency fingerprint identification apparatus includes a plurality of fingerprint identification units disposed under the touch screen, wherein the radio frequency fingerprint identification apparatus further includes: a power supply control module and a fingerprint identification control module; the fingerprint identification control module is configured to receive the area information, and generate a fingerprint identification area according to the area information; wherein, the fingerprint identification area corresponds to at least part of the plurality of fingerprint identification units, and the at least part of the plurality of the fingerprint identification units are defined as target fingerprint identification units; the fingerprint identification control module is further configured to trigger the power supply control module; the power supply control module is configured to control the target fingerprint identification units to be powered on so as to collect fingerprint information; and (i) wherein, the power supply control module comprises a power supply end, a grounding end and first switches, an input end of the fingerprint identification unit is electrically connected to one end of one of the first switches, the other end of the first switch is electrically connected to the power supply end, an output end of the fingerprint identification unit is electrically connected to the grounding end, and the fingerprint identification control module is specifically configured to trigger target first switches to be switched on, wherein, the target first switch are first switches corresponding to the target fingerprint identification units, the fingerprint identification control module is further configured to count the number of times that the first switches are switched on within a time period, and control the first switches to be on if the number of times is greater than a threshold for number of times and control the first switches to be off if the number of times is less than or equal to the threshold for number of times; or wherein, the power supply control module comprises a power supply end, a grounding end and first switches, an input end of the fingerprint identification unit is electrically connected to the power supply end, an output end of the fingerprint identification unit is electrically connected to one end of one of the first switches, the other end of the first switch is electrically connected to the grounding end, and the fingerprint identification control module is specifically configured to trigger target first switches to be switched on, wherein, the target first switch are first switches corresponding to the target fingerprint identification units, the fingerprint identification control module is further configured to count the number of times that the first switches are switched on within a time period, and control the first switches to be on if the number of times is greater than a threshold for number of times and control the first switches to be off if the number of times is less than or equal to the threshold for number of times; or wherein, the power supply control module comprises a power supply end, a grounding end, second switches and third switches, the plurality of fingerprint identification units are arranged in an array, output ends of the fingerprint identification units in each row are electrically connected to one end of one of the second switches, the other end of the second switch is electrically connected to the grounding end, input ends of the fingerprint identification units in each column are electrically connected to one end of one of the third switches, the other end of the third switch is electrically connected to the power supply end, and the fingerprint identification control module is specifically configured to trigger target second switches and target third switches to be switched on, and the target second switches are second switches corresponding to the target fingerprint identification units, and the target third switches are third switches corresponding to the target fingerprint identification units, the fingerprint identification control module is further configured to count the number of times that the second switches and the third switches are switched on within a time period, and control the second switches and the third switches to be on if the number of times is greater than a threshold for the number of time, and control the second switches and the third switches to be off if the number of times is less than or equal to the threshold for number of times; or (iv) wherein, the power supply control module comprises a power supply end, a grounding end, second switches and third switches, the plurality of fingerprint identification units are arranged in an array, input ends of the fingerprint identification units in each row are electrically connected to one end of one of the second switches, the other end of the second switch is electrically connected to the power supply end, output ends of the fingerprint identification units in each column are electrically connected to one end of one of the third switches, the other end of the third switch is electrically connected to the grounding end, and the fingerprint identification control module is specifically configured to trigger target second switches and target third switches to be switched on, the target second switches are second switches corresponding to the target fingerprint identification units, and the target third switches are third switches corresponding to the target fingerprint identification units, the fingerprint identification control module is further configured to count the number of times that the second switches and the third switches are switched on within a time period, and control the second switches and the third switches to be on if the number of times is greater than a threshold for the number of time, and control the second switches and the third switches to be off if the number of times is less than or equal to the threshold for number of times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627